               Case 2:20-cv-02020-NR Document 30 Filed 08/25/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

   ABIGAIL MULLEN,                                 )    Civil Action No. 2:20-cv-02020
                                                   )
               Plaintiff,                          )    Honorable J. Nicholas Ranjan
                                                   )
   v.                                              )
                                                   )    ELECTRONICALLY FILED
   MSA SAFETY PITTSBURGH                           )
   MANUFACTURING, LLC,                             )
                                                   )    JURY TRIAL DEMANDED
               Defendant.                          )


                             DEFENDANT’S RESPONSE TO PLAINTIFF’S
                            MOTION FOR LEAVE TO AMEND COMPLAINT

          Defendant, MSA Safety Pittsburgh Manufacturing, LLC, files this Response to Plaintiff’s

Motion for Leave to Amend Complaint and sets forth the basis for its position here:

          1.       Plaintiff’s counsel first sought consent for permission to file an Amended

Complaint on August 19, 2021 not August 6, 2021 as indicated in the Certificate of Service. Doc.

No. 28.

          2.       Before counsel could respond, Plaintiff filed the instant Motion.

          3.       Defendant does not object to the relief requested in Plaintiff’s Motion.

          4.       However, the filing of the Second Amended Complaint should not affect the current

September 1, 2021 discovery deadline, which was the subject to a Motion by Plaintiff already

denied by this Court. See Doc. No. 26.
             Case 2:20-cv-02020-NR Document 30 Filed 08/25/21 Page 2 of 2




Dated: August 25, 2021                        Respectfully submitted,

                                              JACKSON LEWIS P.C.

                                              /s/ Laura C. Bunting
                                              Marla N. Presley, Esquire
                                              PA ID No. 91020
                                              Laura C. Bunting, Esquire
                                              PA ID No. 307274
                                              Jackson Lewis P.C.
                                              1001 Liberty Avenue
                                              Suite 1000
                                              Pittsburgh, PA 15222
                                              Phone: 412-232-0404
                                              marla.presley@jacksonlewis.com
                                              laura.bunting@jacksonlewis.com

4822-5939-3016, v. 1




                                          2
